Affirmed and Memorandum Opinion filed June 23, 2015.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-14-00584-CR

                  JOHN CHRISTOPHER WEST, Appellant
                                       V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 263rd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1269440

                 MEMORANDUM                     OPINION


      Appellant John Christopher West challenges his conviction for aggravated
assault with a deadly weapon. Appellant’s appointed counsel filed a brief in which
counsel concludes the appeal is wholly frivolous and without merit. The brief
meets the requirements of Anders v. California, 386 U.S. 738 (1967), by presenting
a professional evaluation of the record and demonstrating why there are no
arguable grounds to be advanced. See High v. State, 573 S.W.2d 807, 811–13 (Tex.
Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than
60 days have passed and no pro se response has been filed.

      We have reviewed the record and counsel’s brief carefully and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We are not to address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                            PER CURIAM



Panel consists of Chief Justice Frost and Justices Jamison and Busby

Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2